The opinion of the Court was delivered by
Todd, J.
The defendant appeals from a sentence of one year’s *678imprisonment at hard labor, having been convicted of inflicting a wound less than mayhem.
Iiis only complaint here is that the trial judge refused to grant him a new trial. The motion, therefore, was founded on the separating of the jury after retiring to deliberate upon their verdict.
It suffices to say that no bill of exceptions was taken to the overruling of the motion. In the absence of such bill, containing the evidence or a statement of facts upon which the judge based his ruling, this Court is powerless to review the matter. State vs. Wire, 38 Ann. 685.
Judgment affirmed.